                                                                         SAVANNAH DIV.
               IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                                                                      2020        -6 AM 9;||
                              SAVANNAH DIVISION


MAURICE LAVELL JOHNSON,                                                  SO.TJin.

        Plaintiff,

V,                                                   CASE NO. CV419-161


SHERIFF JOHN T. WILCHER,
TAMMIE MOSELY, SHERRON DAVIS,
MEG HEAP, GREG MCCONNELL,
TODD MARTIN, JAMES BYRNE, and
JUDGE JOHN MORSE JR.,


        Defendants.




                                  ORDER


        Before the Court is the Magistrate Judge's Report and

Recommendation        (Doc.    21),    to    which    objections      have        been

filed    (Doc.    22). After      a    careful    de    novo    review       of    the

record, the Court concludes that Plaintiff's objections are

without merit. Accordingly, the report and recommendation

is   ADOPTED     as   the     Court's    opinion       in   this     case.     As    a

result, Plaintiff's complaint is DISMISSED and Plaintiff's

Motion    for     Mental      Health    Records      (Doc.     4),    Motion        to

Relocate       Plaintiff      (Doc.    5),   Motion     for    Camera        Footage

(Doc.    6),    Motion   to    Submit    Evidence      and     Defendants         Jobs

Titles (Doc. 9), and Motion for Camera                      Footage (Doc. 10)
